DETAILED ACTION    
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/05/2019, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 13-19 are rejected under U.S.C. 103 as being unpatentable over Mukherjee et al. US 2016/0143014 herein after Mukherjee in view of Ahn US 20180077581 herein after Ahn.
Regarding claim 1, Mukherjee disclose a method by a network node, the method comprising: performing a Listen-Before-Talk, LBT, procedure on a channel (see abstract a method of operation of a node of a cellular communications network comprises performing a LBT procedure for an observed channel), and dynamically determining a transmission starting point on the channel, based on whether the LBT succeeds before or after a slot boundary between a slot n and a previous slot n-1, (see para. 126, In this embodiment, it is shown that the starting point of CCA for performing LBT for the management and control information can be adjusted. For example, in highload systems, LBT can start earlier; and, in low-load systems, it can be done later with respect to the desired transmission time), wherein the dynamically determining comprises: in response to determining that the LBT succeeds before the slot boundary, extending a transmission scheduled for the slot n to start earlier, in the previous slot n-1; (see para. 127, 155-160, While any suitable criteria or parameters may be used for the deferring decision, in general, the deferring decision is such that a decision is made to defer to the initial CCA slot to a next CCA starting point if doing so is needed in order for the LBT procedure to conclude at or near a desired starting point for the transmission. The decision of whether to defer to the next CCA starting point may, for example, be made based on a combination of one or more of the factors in the section below titled "Logic for defer decision and determining the CCA starting point), and in response to determining that the LBT succeeds after the slot boundary, and extending a transmission scheduled for a next slot n+1 to start earlier, in the slot n (see para. 102, 127, A motivation to defer some or all of the CCAs is to ensure that the data transmission immediately after the final CCA is cleared starts from a favorable time instance, such as, e.g., at or right after a subframe boundary. This process is depicted in FIG. 15 for downlink LBT, where the initial CCA commences at a subframe boundary of subframe n. During a part of the extended CCA stage, the channel is detected to be busy. Instead of continuously listening to the channel and continuing with CCAs in the remainder of subframe n, the remaining CCAs are deferred to the next CCA starting point, at the next subframe boundary corresponding to subframe n+ 1; While any suitable criteria or parameters may be used for the deferring decision, in general, the deferring decision is such that a decision is made to defer to the initial CCA slot to a next CCA starting point if doing so is needed in order for the LBT procedure to conclude at or near a desired starting point for the transmission. The decision of whether to defer to the next CCA starting point may, for example, be made based on a combination of one or more of the factors in the section below titled "Logic for defer decision and determining the CCA starting point), and in response to determining that the LBT succeeds before a mini-slot boundary between first and second mini-slots in the slot n, extending a transmission scheduled for the second mini-slot to start earlier, in the first mini-slot (see para. 155-160, the decision to defer the starting point of CCA can be based on different factors as well as the amount of defer, i.e. the time that the next CCA starts. Based on how many consecutive failed LBT opportunities or successful LBT opportunities have occurred. For example, for transmission of management and control information, the starting time of a new LBT procedure can be deferred and updated based on what happened in previous, corresponding LBT attempts. For example, LBT may be started 1 ms earlier after 1 missed opportunity, 2 ms earlier after 2 missed opportunities, etc. The increment could be values other than 1 ms). Mukherjee disclose all the subject matter but fails to explicitly mention performing one of: discarding any transmission scheduled for the slot n. However, Ahn from a similar field of endeavor discloses performing one of: discarding any transmission scheduled for the slot n (see para. 68, discarding transmission of a preceding part of a preceding burst when LBT operation is complete). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Ahn’s discarding transmission scheme into Mukherjee’s channel access in listen before talk systems scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to avoid and reduce interference (see para. 6).
Regarding claim 2, Mukherjee disclose wherein extending the transmission scheduled for the slot n to start earlier comprises copying part of the transmission scheduled for the slot n to occupy the channel during a remaining duration of the previous slot n-1 (see para 155, For example, LBT may be started 1 ms earlier after 1 missed opportunity, 2 ms earlier after 2 missed opportunities, etc. The increment could be values other than 1 ms; thus copying transmission to start in advance and keeping the exact length of the transmitted data).
Regarding claim 3, Mukherjee disclose wherein the copied part comprises one of: one or more orthogonal frequency division multiplexing (OFDM) symbols of 3Application No. TBD the (see para. 100, For example, if it is desirable for the starting point of the transmission to be at the start of a subframe, then the LBT procedure defers one or more select CCA slots such that the LBT procedure concludes at or near a subframe boundary. As another example, if it is desirable for the starting point of the transmission to be at a predefined offset from the start of a subframe ( e.g., at the fourth OFDM symbol in a subframe), then the LBT procedure defers one or more select CCA slots such that the LBT procedure includes at or near the start of the fourth OFDM symbol after a subframe boundary).
Regarding claim 4, Mukherjee disclose wherein extending the transmission scheduled for the next slot n+1 to start earlier comprises copying part of the transmission scheduled for the next slot n+1 to occupy the channel during a remaining duration of the slot n (see para 155, For example, LBT may be started 1 ms earlier after 1 missed opportunity, 2 ms earlier after 2 missed opportunities, etc. The increment could be values other than 1 ms; thus keeping the exact length of the transmitted data). 
Regarding claim 5, Mukherjee disclose wherein the copied part comprises one of: one or more orthogonal frequency division multiplexing (OFDM) symbols of the transmission scheduled for a starting portion of the next slot n+1; one or more OFDM symbols of the transmission scheduled for an ending portion of the next slot n+1; and (see para. 100, For example, if it is desirable for the starting point of the transmission to be at the start of a subframe, then the LBT procedure defers one or more select CCA slots such that the LBT procedure concludes at or near a subframe boundary. As another example, if it is desirable for the starting point of the transmission to be at a predefined offset from the start of a subframe (e.g., at the fourth OFDM symbol in a subframe), then the LBT procedure defers one or more select CCA slots such that the LBT procedure includes at or near the start of the fourth OFDM symbol after a subframe boundary). 
Regarding claim 6, Mukherjee disclose wherein extending the transmission scheduled for the second mini-slot to start earlier comprises copying part of the transmission scheduled for the second mini-slot to occupy the channel during a remaining duration of the first mini-slot(see para. 102, 127, A motivation to defer some or all of the CCAs is to ensure that the data transmission immediately after the final CCA is cleared starts from a favorable time instance, such as, e.g., at or right after a subframe boundary. This process is depicted in FIG. 15 for downlink LBT, where the initial CCA commences at a subframe boundary of subframe n. During a part of the extended CCA stage, the channel is detected to be busy. Instead of continuously listening to the channel and continuing with CCAs in the remainder of subframe n, the remaining CCAs are deferred to the next CCA starting point, at the next subframe boundary corresponding to subframe n+ 1; While any suitable criteria or parameters may be used for the deferring decision, in general, the deferring decision is such that a decision is made to defer to the initial CCA slot to a next CCA starting point if doing so is needed in order for the LBT procedure to conclude at or near a desired starting point for the transmission. The decision of whether to defer to the next CCA starting point may, for example, be made based on a combination of one or more of the factors in the section below titled "Logic for defer decision and determining the CCA starting point).  
Regarding claim 7, Mukherjee disclose wherein the copied part comprises one of: one or more orthogonal frequency division multiplexing (OFDM) symbols of the transmission scheduled for a starting portion of the second mini-slot, one or more OFDM symbols of the transmission scheduled for an ending portion of the second mini-slot; and one or more OFDM symbols of the transmission scheduled for the second mini-slot that include one or more reference signals (see para. 100, For example, if it is desirable for the starting point of the transmission to be at the start of a subframe, then the LBT procedure defers one or more select CCA slots such that the LBT procedure concludes at or near a subframe boundary. As another example, if it is desirable for the starting point of the transmission to be at a predefined offset from the start of a subframe (e.g., at the fourth OFDM symbol in a subframe), then the LBT procedure defers one or more select CCA slots such that the LBT procedure includes at or near the start of the fourth OFDM symbol after a subframe boundary). 
Regarding claim 13, the rejection is the same as claim 1.  Regarding claim 13, A network node comprising: communication circuitry configured for sending and receiving transmissions; and processing circuitry operatively associated with the communication circuitry and configured to: perform a Listen-Before-Talk, LBT, procedure on a channel (see para. 164, fig. 29, one or more processors (e.g., one or more Central Processing Units (CPUs), one or more Application Specific Integrated Circuits (AS I Cs), one or more Field Programmable Gate Arrays (FPGAs ), and/or the like), memory, and a network interface. The radio access node also includes one or more radio units including one or more transmitters and one or more receivers connected to one or more antennas)
Regarding claim 14, the rejection is the same as claim 2.
Regarding claim 15, the rejection is the same as claim 3.
Regarding claim 16, the rejection is the same as claim 4.
Regarding claim 17, the rejection is the same as claim 5.
Regarding claim 18, the rejection is the same as claim 6.
Regarding claim 19, the rejection is the same as claim 7.
Claims 8 and 20 are rejected under U.S.C. 103 as being unpatentable over Mukherjee in view of Ahn and in further view of Parkvall et al. US 20170331577 herein after Parkvall.
Regarding claim 8, Mukherjee and Ahn disclose all the subject matter but fails to explicitly mention wherein the transmission scheduled for the second mini-slot that is to start earlier in the first mini-slot has a higher coding rate or modulation order than if (see para.  902, for less extreme reliability and delay requirements, it is likely that higher order modulation is beneficial). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Parkvall’s discarding transmission scheme into Mukherjee and Ahn channel access in listen before talk systems scheme. The method can be implemented in a wireless network communications. The motivation of doing this is to avoid and reduce interference (see para. 6)
Regarding claim 20, the rejection is the same as claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608.  The examiner can normally be reached on M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463